TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00033-CR







Keith Pearson, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0984116, HONORABLE BOB PERKINS, JUDGE PRESIDING







Appellant Keith Pearson pleaded guilty and judicially confessed to intentionally
causing bodily injury to an elderly person.  See Tex. Penal Code Ann. § 22.04(a)(3), (f) (West
1994).  The district court adjudged him guilty and assessed punishment, enhanced by a previous
felony conviction, at imprisonment for ten years as called for in a plea bargain agreement.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing contentions which counsel says might arguably support the appeal.  See
also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A
copy of counsel's brief was delivered to appellant, and appellant was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.

The judgment of conviction is affirmed.



	                                                                       


	Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed:   October 28, 1999

Do Not Publish